Citation Nr: 1009118	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status post 
symptomatic plica of the left knee with degenerative disease, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
November 1971, and from May 1973 to September 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In August 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In an August 2009 rating decision, service connection for 
cervical spine degenerative disc disease and degenerative 
joint disease was granted.  This represents a full grant of 
the benefits sought in regard to that issue.  

In addition, the August 2009 rating decision reflects that 
the evaluation for status post symptomatic plica of the left 
knee with degenerative disease was increased to 10 percent.  
The Board notes that since the increase to 10 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).


FINDING OF FACT

Left knee flexion is at worst, 0 to 115 degrees and extension 
is essentially normal.  The appellant does not have actual or 
the functional equivalent of flexion limited to 30 degrees 
and/or extension limited to 15 degrees and there is no 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post symptomatic plica of the left knee with degenerative 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The April 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court held that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was 
vacated.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Thus, any error related to VA notifying the 
appellant of alternative diagnostic codes or potential 
"daily life" evidence is harmless.  However, although this 
notice is no longer required, the Board notes that the AOJ 
provided him with examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability, to include the April 2005 letter.  In addition, a 
March 2006 letter discussed the appropriate disability rating 
or effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected status post symptomatic plica 
of the left knee with degenerative disease since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The July 2009 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2009).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings at 
different times, based on facts found, will be considered.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the August 2008 remand.  In an October 2008 
letter, the AOJ requested that the appellant identify any VA 
facility at which he had relevant treatment, in July 2009, 
the appellant was afforded a VA examination, and in August 
2009, the AOJ issued a supplemental statement of the case.  
Thus, the Board proceeds to a determination.  

The appellant's service-connected status post symptomatic 
plica of the left knee with degenerative disease has been 
assigned a 10 percent disability evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260-5003 pertaining to arthritis and 
limitation of motion.  He asserts that his left knee symptoms 
are worse than reflected by the 10 percent rating assigned.

Having reviewed the evidence, the Board finds that a higher 
rating is not warranted for status post symptomatic plica of 
the left knee with degenerative disease at any time during 
the relevant period.  X-ray examinations of the left knee 
establish the presence of degenerative changes, and the 
evidence reflects some functional impairment with use.  An 
evaluation in excess of 10 percent, however, is not warranted 
even if flexion and extension are separately rated.  

A December 2003 private record reflects a fairly full range 
of motion of the knees, and the June 2005 VA examination 
report notes left knee range of motion from 0 to 125 degrees.  
The impression of VA x-ray examination of the left knee in 
June 2005 was minimal to mild bony hypertrophic changes, and 
while x-ray examination of the left knee in June 2009 showed 
moderate osteoarthritic changes in the patellofemoral joint 
with narrowing of the joint spaces and osteophyte formation, 
the July 2009 VA report of examination notes left knee 
flexion was 0 to 115 degrees and left knee extension was 
normal, to 0 degrees.  These findings do not support a higher 
rating for status post symptomatic plica of the left knee 
with degenerative disease based on actual limitation of 
motion.  The competent and probative evidence does not 
establish actual limitation of extension to 15 degrees or 
flexion to 30 degrees.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  The Board does not doubt that the appellant has 
symptoms to include pain on motion; however, the competent 
evidence does not establish that status post symptomatic 
plica of the left knee with degenerative disease results in 
the functional equivalent of limitation of extension to 15 
degrees or the functional equivalent of flexion to 30 
degrees.  The Board notes the appellant's statement in the 
September 2005 notice of disagreement to the effect that he 
had stopped all casual walking due to pain and inflammation.  
The June 2005 VA examination report notes that the appellant 
ambulated without assistive device and that his gait was 
steady, and while it was noted that he was a little slow to 
rise out of the chair, he was able to push himself upright 
and move freely about the room without any additional 
assistance, and no effusion, redness, or warmth about the 
knee was noted.  

In addition, while the June 2005 VA examiner noted crepitus 
with range of motion, quadriceps strength and knee flexion 
and extension were reported to be 5/5 and equal and there was 
no instability.  In addition, while the examiner noted 
limitation on repetitive movement due to stiffness, and while 
the July 2009 VA examiner noted evidence of pain following 
repetitive motion of the left knee, no additional limitation 
after three repetitions of range of motion was reported, and 
there was no weakness, incoordination, decreased speed, or 
effusions noted.  There was no instability.  The Board finds 
the medical evidence prepared by a skilled neutral 
professional is more probative in this case.  The competent 
and probative evidence does not establish that for status 
post symptomatic plica of the left knee with degenerative 
disease results in actual, or the functional equivalent, of 
limitation of extension to 15 degrees or flexion to 30 
degrees.  

The Board notes that the October 2009 VA examination report 
notes two weeks of time lost from work during the previous 
year in association with appointments, treatment and "SL 
illness."  In addition, while an antalgic gait was noted, as 
well as significant effects on the appellant's occupation due 
to decreased mobility and difficulty with lifting, carrying, 
and reaching, and it was noted that he was barely able to 
hobble with moderate flare-ups occurring every two to three 
weeks lasting for two to five days, disability of both the 
left knee and right knee is service connected.  Regardless, 
the 10 percent rating assigned for status post symptomatic 
plica of the left knee with degenerative disease contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to the service-connected left knee 
disability.  38 C.F.R. § 4.1 (2009).  

In regard to the appellant's assertion in the September 2005 
notice of disagreement and the May 2006 VA Form 9 to the 
effect that his left knee symptoms are worse than his 
service-connected right knee symptoms, the June 2009 x-ray 
examination report notes that osteoarthritic changes were 
more pronounced in the right knee.  In that regard, the Board 
notes that the August 2009 rating decision reflects that a 
bilateral factor was applied for the partial disability of 
both legs.  See 38 C.F.R. § 4.26 (2009).  Regardless, the 
objective findings do not establish status post symptomatic 
plica of the left knee with degenerative disease results in 
actual, or the functional equivalent, of limitation of 
extension to 15 degrees and/or flexion to 30 degrees.  The 
Board notes that the appellant has provided no objective 
evidence contrary to the range of motion findings contained 
in the VA examination reports and/or that examinations were 
not thorough or complete.  As noted, the Board finds the 
medical evidence prepared by a skilled neutral professional 
is more probative in this case.  

In addition, the Board finds that a separate evaluation is 
not warranted under Diagnostic Code 5257 pertaining to 
recurrent subluxation or lateral instability.  A December 
2003 private record notes that the knee was stable in all 
four planes with no effusion.  The June 2005 VA examination 
report notes no signs of instability, either laterally or 
medially, and drawer sign was negative.  The July 2009 VA 
examination report notes no giving way, no episodes of 
dislocation or subluxation, and no instability.  Thus, a 
separate rating under Diagnostic Code 5257 is not warranted.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The appellant is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to the service-connected symptomatic 
plica of the left knee with degenerative disease.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent July 2009 VA opinion.  The examiner reviewed 
the claims file and the opinion provided is based on 
objective findings and reliable principles.  The Board notes 
that the findings contained in the July 2009 VA examination 
report are not inconsistent with those reported on VA 
examination in June 2005.  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected symptomatic 
plica of the left knee with degenerative disease, the Board 
has considered all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  There is no competent 
evidence which relates symptoms to the semilunar cartilage, 
ratable under Diagnostic Codes 5258, 5259, and the Board 
notes that the maximum evaluation under Diagnostic Code 5259, 
as well as 5263, is 10 percent.  There is no competent 
evidence of impairment of the tibia or fibula, with nonunion 
or malunion, ratable under Diagnostic Code 5262 (2009).  The 
Board notes that the July 2009 VA examination report notes no 
loss of bone or a part of a one and no joint ankylosis.

In addition, in Rice v. Shinseki, 22 Vet. App. 447, 454 
(2009), the Court held that when entitlement to a TDIU is 
raised during the adjudicatory process of an underlying 
disability claim or during the administrative appeal of the 
initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  In 
this case, neither the record nor the appellant has raised 
the issue of entitlement to a TDIU.  Regardless, the July 
2009 VA examination report shows that the appellant has been 
employed on a full-time basis in the same employment for five 
to 10 years.  While significant effects on his occupation 
were noted due to decreased mobility and difficulty with 
lifting, carrying, and reaching, the degree of impairment, to 
include on flare-up, was noted to be moderate, as was the 
effect on usual daily activities, such as chores.  In 
addition, while two weeks of time lost from work during the 
previous year was noted, such was attributed to appointments, 
treatment, and "SL illness."  As noted, the 10 percent 
rating assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations due to the service-
connected left knee disability.  38 C.F.R. § 4.1 (2009).  
Having reviewed the record, the Board finds that entitlement 
to a TDIU is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected symptomatic plica of the left 
knee with degenerative disease produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the July 2009 VA 
examination report notes that the appellant is employed.  In 
addition, the competent evidence does not establish that the 
appellant has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case during the relevant period.  The Board 
notes that while the July 2009 VA examination report notes 
significant effects on the appellant's occupation due to be 
decreased mobility and difficulty with lifting, carrying, and 
reaching, the degree of impairment, even in consideration of 
flare-ups was noted to be moderate, as was the effect on 
usual daily activities such as chores.  In addition, while 
two weeks of time lost from work during the previous year, 
such was not attributed solely to the symptomatic plica of 
the left knee with degenerative disease.  Accordingly, the 
Board determines that referral for an extraschedular rating 
is not warranted.


ORDER

An evaluation in excess of 10 percent for symptomatic plica 
of the left knee with degenerative disease is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


